Exhibit 21.1 SUBSIDIARIES OF MARATHON PATENT GROUP, INC. The following is a list of subsidiaries of Marathon Patent Group, Inc. as of December 31, 2013, omitting some subsidiaries which, considered in the aggregate, would not constitute a significant subsidiary: Subsidiary Jurisdiction of Organization Bismarck IP Inc. Delaware CRFD Research, Inc. Delaware Cyberfone Systems, LLC Texas E2E Processing, Inc. Delaware Hybrid Sequence IP, Inc. Delaware Loopback Technologies, Inc. Delaware Loopback Technologies II, Inc. California Relay IP, Inc. Delaware Sampo IP, LLC Virginia Signal IP, Inc. California Vantage Point Technology, Inc. Delaware
